Citation Nr: 1115620	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-28 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for bilateral glaucoma.  

2.  Entitlement to service connection for bilateral glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2009, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A transcript of this hearing has been associated with the claims file.  

The issue of entitlement to service connection for bilateral glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied service connection for bilateral glaucoma; the Veteran did not perfect an appeal of this determination.  

2.  Evidence submitted since the RO's January 2003 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral glaucoma, and therefore raises a reasonable possibility of substantiating the issue on appeal.  



CONCLUSIONS OF LAW

1.  The January 2003 rating decision which denied service connection for bilateral glaucoma is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the January 2003 rating decision is new and material, and the claim of service connection for bilateral glaucoma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks to reopen a claim of service connection for bilateral glaucoma.  In a January 2003 rating decision, the RO denied service connection for bilateral glaucoma.  The Veteran was so informed within a letter sent the same month, but did not initiate an appeal, and the January 2003 rating decision subsequently became final.  38 U.S.C.A. § 7105.  

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional evidence in support of her application to reopen her service connection claim for bilateral glaucoma.  For the reasons to be discussed below, at least some of this evidence is new and material, and her claim may be reopened for consideration on the merits.  

In support of her claim, the Veteran has submitted additional evidence in the form of VA medical treatment records and her own August 2009 hearing testimony.  Her VA medical treatment records confirm current treatment for bilateral glaucoma.  At her personal hearing, she stated she was first diagnosed with this disability while serving on a period of active duty or active duty for training as a reservist in the U.S. Naval Reserves.  

This evidence is new, in that it was not previously submitted at the time of the January 2003 denial.  Additionally, the newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests that the Veteran's current bilateral glaucoma was incurred during active military service.  No such evidence was of record at the time of the prior denial, when the RO did not consider whether bilateral glaucoma was incurred during a period of active duty during the Veteran's reserve service.  This evidence is therefore new.  

Next, because this evidence suggests bilateral glaucoma was incurred during military service, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the Veteran's statement confirms possible onset of bilateral glaucoma during a period of active duty or active duty for training.  For the purposes of reopening, the Veteran's statement in this matter is considered to be credible.  Id.  This evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  The Veteran having submitted new and material evidence, her claim of service connection for bilateral glaucoma must be reopened and considered on the merits.  


ORDER

The Veteran having submitted new and material evidence, her service connection claim for bilateral glaucoma is reopened.  


REMAND

The Veteran's claim of service connection for bilateral glaucoma having been reopened, it may now be considered on the merits.  The Board finds, however, that certain development must be accomplished prior to any final determination by the Board.  

The Veteran has stated she was treated at military facilities for bilateral glaucoma during service.  Although the RO has obtained the Veteran's service treatment records from her initial period of active duty, additional inquiries have not been made to obtain any reserve service treatment records; those copies already of record were submitted by the Veteran.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his/her claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Thus, a remand is required to obtain these records.  

The Board also notes that the Veteran has reported she was on active duty in July 1999, when she was diagnosed with glaucoma.  Service personnel records or other confirmation of her duty status during that period has not been obtained, however.  A July 24, 1999 Report of Medical Examination and July 24, 1999 Report of Medical History noted that the Veteran had a history of glaucoma.  Thus, VA is obligated to confirm the Veteran's status for this period.  

Finally, the Board notes that the initial June 2007 VA notice letter contained only the criteria to reopen the Veteran's service connection claim.  Now that this claim has been reopened, VA is obligated to provide with appropriate notice of the evidence required to substantiate her claim, to include the evidence VA will obtain, and the evidence she is expected to provide.  See 38 U.S.C.A. §§ 5103, 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Request all pertinent treatment records for the Veteran for her period of reserve service in the Naval Reserves, reported to be from May 1982 to December 1990, and from July 1994 to approximately 2004.  If no such records are available, that fact must be noted for the record.  

2.  Request all service personnel records for the Veteran for her period of reserve service in the Naval Reserves, reported to be from May 1982 to December 1990, and from July 1994 to approximately 2002.  Naval Reserve personnel records for the Veteran's time period are noted to be held by the Naval Personnel Command in Millington, TN but if another depository is appropriate then the request should be directed to that facility.  If no such records are available, that fact must be noted for the record.  

Also, verify whether the Veteran served on a period of active duty or active duty for training during the month of July 1999. 

3.  Send the Veteran a VCAA letter notifying her of the legal criteria for establishing service connection for her claimed bilateral glaucoma.  This letter must inform her of the evidence necessary to substantiate her claim, as well as the evidence VA will obtain and the evidence she is expected to provide.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


